                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIBCO SOFTWARE INC.,                          Case No. 19-cv-01163-MMC
                                  8                   Plaintiff,                       ORDER GRANTING DEFENDANT’S
                                                                                       ADMINISTRATIVE MOTION TO FILE
                                  9             v.                                     UNDER SEAL ITS FIRST AMENDED
                                                                                       ANSWER, AFFIRMATIVE DEFENSES,
                                  10     CONNECTICUT GENERAL LIFE                      AND COUNTERCLAIMS
                                         INSURANCE COMPANY (CIGNA),
                                  11                                                   Re: Dkt. No. 37
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant’s “Administrative Motion to File Under Seal its First

                                  14   Amended Answer, Affirmative Defenses, and Counterclaims,” filed June 28, 2019.

                                  15   Counsel for both parties have filed declarations in support of the motion.

                                  16         The Court having read and considered the parties’ respective written submissions,

                                  17   the motion is hereby GRANTED.

                                  18         IT IS SO ORDERED.

                                  19

                                  20   Dated: July 5, 2019
                                                                                              MAXINE M. CHESNEY
                                  21                                                          United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
